[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                                  MAY 26, 2010
                                No. 09-13554                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                      D. C. Docket No. 08-21507-CV-WMH

ROBERT A. CHRISTIANSEN,

                                                              Plaintiff-Appellant,

                                      versus

DIRECTOR CHARLES J. MCRAY,
Corrections & Rehabilitation,
MS. GRANNUM, Director,
Patient Care Corrections Health Services,
JACKSON HEALTH SYSTEMS,
TIMOTHY R. RYAN, Director,
Corrections and Rehabilitation,
S. MCKENZIE, RN, Supervisor/CHS
Manager, et al.,

                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 26, 2010)
Before BIRCH, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Robert A. Christiansen, a state prisoner, appeals the district court’s

determination on damages in his pro se action brought pursuant to 42 U.S.C.

§ 1983, alleging that the defendants were deliberately indifferent to his need to

have his broken denture repaired. After defendants Urbina and McKenzie failed to

answer Christiansen’s complaint, the district court entered a default judgment

against both. In granting the default judgment, the court ordered Urbina and

McKenzie to repair Christiansen’s broken denture. The court denied Christiansen

other monetary damages, finding that he failed to establish a basis for monetary

relief. After Christiansen filed his notice of appeal, we sua sponte dismissed

Christiansen’s appeal to the extent it attacked the district court’s award of dental

care, but allowed the appeal to go forward on the issue of damages. In his brief,

Christiansen asks that we award him $1,000,000 in compensatory damages,

$1,000,000 in punitive damages, any “ongoing dental care needed,” and all other

“appropriate” relief.

      As an initial matter, the defendants/appellees did not file a notice of appeal

or a cross appeal. Nevertheless, on appeal they argue that the district court erred in

entering a default judgment against them in violation of 42 U.S.C. § 1997e(g)(1).



                                           2
Because “an appellate court may not alter a judgment to benefit a nonappealing

party,” even assuming that the district court erred in entering a default judgment

against Urbina and McKenzie, we do not have jurisdiction to address this issue.

Greenlaw v. United States, 554 U.S. ___, ___, 128 S.Ct. 2559, 2564, 171 L.Ed.2d

399 (2008); see also El Paso Natural Gas Co. v. Neztsosie, 526 U.S. 473, 479-82,

119 S.Ct. 1430, 1434-36, 143 L.Ed.2d 635 (1999) (applying the rule in the civil

context).

      Under the Prison Litigation Reform Act, we “review the district court’s

findings of fact for clear error and its legal conclusions de novo.” Farese v.

Scherer, 342 F.3d 1223, 1228 (11th Cir. 2003) (quotation omitted). In general, we

“show a leniency to pro se litigants not enjoyed by those with the benefit of a legal

education.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369

(11th Cir. 1998).

      “[C]ompensatory damages under § 1983 may be awarded only based on

actual injuries caused by the defendant and cannot be presumed or based on the

abstract value of the constitutional rights that the defendant violated.” Slicker v.

Jackson, 215 F.3d 1225, 1229 (11th Cir. 2000). Consequently, when a plaintiff

does not provide any “proof of a specific, actual injury caused by the defendants’

conduct, [the plaintiff] is not entitled to compensatory damages.” Kelly v. Curtis,



                                           3
21 F.3d 1544, 1557 (11th Cir. 1994). Moreover,

      [g]enerally, in order to recover compensatory damages a plaintiff must
      meet not only the burden of proving the fact of damage but also the
      burden of proving a basis for a determination of the amount of
      damage. Although this burden of proving the amount of damage is
      not an onerous one, it must still be met.

Stewart & Stevenson Servs., Inc. v. Pickard, 749 F.2d 635, 648 (11th Cir. 1984).

Finally, in order to receive punitive damages in § 1983 actions, a plaintiff must

show that the defendant’s conduct was “motivated by evil motive or intent” or

involved “reckless or callous indifference to the federally protected rights of

others.” Smith v. Wade, 461 U.S. 30, 56, 103 S.Ct. 1625, 1640, 75 L.Ed.2d 632

(1983).

      Upon review of the record and the parties’ briefs, we find no reversible error

in the district court’s conclusion that Christiansen failed to establish a basis for a

monetary award. Moreover, because we have already held that he lacks standing to

appeal the district court’s award of dental care, we do not have jurisdiction to

review that decision.

      AFFIRMED.




                                            4